Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 25 Jan 2022 is acknowledged. Claims 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claims 8 and 15 recites the term “step-up”. However, the specification does not provide any definition or context for the term “step-up”. It appears applicant may intend to refer to “step-down” recited in paragraph 21 of the specification, which refers to element 34 on the drawings. For purpose of applying prior art, the term “step-up” will be construed as “step-down” as seen in the specification and/or element 34 as seen in the drawings. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 10, the limitation “wherein the occurrences of rigid food product  puncturing the flexible film is reduced due to the shape of the receptacle” is indefinite because it is not clear what the claimed package having a “reduced” occurrences is being compared to.   
Further regarding Claim 1, the claimed invention is directed to a sealed package but does not positively recite any content within the package; that is, the recited “rigid food product” is construed as an intended use and is not required by the claimed language. Therefore, it is not clear if the rigid food product is required or not and how it further lends to the recited “wherein the occurrences of the rigid food products puncturing the flexible film is reduced due to the shape of the receptacle”. 
Claims 2-9 and 11-16 are rejected for its dependency on a rejected Claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quada (US D881,720) in view of Cindy (Take a Balanced Break and Get a Free Women’s Health Subscription, AOM)

Regarding Claim 1, Quada discloses a package for containing rigid food products comprising: a tray having at least one receptacle (Fig 1), the receptacle having a bottom wall, the receptacle including a wall with at least one radius of curvature (see curved edges of Fig. 2 and 3). 
Quada is silent to and having a shape to enable rigid food products to slide toward the bottom wall in an orientation that is generally parallel to the bottom wall to minimize the food products being broken in the receptacle and a flexible film removably secured to the tray and enclosing the receptacle, wherein the occurrences of the rigid food products puncturing the flexible film is reduced due to the shape of the receptacle. 
However, since the claimed invention is directed to a product, the limitation of having food products to slide toward the bottom wall that is generally parallel to the bottom wall is construed as an intended use of the claimed product. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the container of Quada is capable of “enabling” rigid food products to slide towards the bottom wall in an orientation that is generally parallel to the bottom wall to minimize the food products being broken because one may dispense small round food objects such as peanuts, and/or place the food gently enough to minimize broken pieces. As to the limitation of the flexible film removably secured to the tray, Cindy is relied on to teach a food container having at least one receptacle and a bottom wall (see image on page 1) wherein the food container is sealed by a flexible film removably secured to the tray (see partially pealed film cover seen in image, page 1). Therefore, since both Quada and Cindy are directed to “snack kit” (see title of Quada), it would have been obvious to one of ordinary skill in the art to provide a flexible film to seal the container for commercial purposes. 
Regarding Claim 2, as discussed in Claim 1, the container of Quada is capable of enabling rigid food products to slide towards the bottom wall in an orientation that is generally parallel  to the bottom wall to minimize the food products being broken because one may dispense small round food objects 
Regarding Claim 3, Quada is silent to wherein the shape of the receptacle accommodates rigid food products having a width and a length dimension of 1 inch or less. Cindy is further relied on to teach particular food known to be packaged in similar containers. Cindy discloses packages storing cuts of cheese, peanuts, raisins, dried cranberries, cashews, and more (see package indicia, page 1). These ingredients are known to be less than an inch. Therefore, since both Quada and Cindy are directed to “snack kit” (see title of Quada), it would have been obvious to one of ordinary skill in the art to store food items such as raisins, peanuts, cashews, or any of the ingredients seen in Cindy, based on product choice. 
Regarding Claim 4, Cindy further teaches wherein the receptacle houses about 14 rigid food products (see cheese slices in image on page 3). 
Regarding Claim 5, Cindy further teaches wherein the receptacle has a height and wherein the receptacle height is no more than 1.5 times the width dimension of the rigid food products (see image on page 3, where package height is slightly higher than the cheese slices).
Regarding Claim 6, Quada further teaches wherein the shape of the receptacle includes a squared off end and a pointed end (see annotated figure 1 below). 

    PNG
    media_image1.png
    540
    935
    media_image1.png
    Greyscale

Regarding Claim 7, wherein the pointed end includes a wall having a draft angle (see interior wall of Fig. 2).
Regarding Claim 9, Quada is silent to wherein the tray is semi-rigid; however, Cindy discloses a snack kit that is clearly made from a plastic material (see images page 1 and 3). Plastics are construed to be semi-rigid since they provide at least some flexibility. Therefore, it would have been obvious to one of ordinary skill in the art to use materials conventionally known for commercial food packaging, such as plastic containers, to suitably seal and contain snack food products. 

Claims 10-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Quada (US D881,720) in view of Cindy (Take a Balanced Break and Get a Free Women’s Health Subscription, AOM) and Mangino et al. (US 2009/0186132). 
Regarding Claim 10, the claim is rejected for reasons discussed in Claims 1, 2 and 3. The prior art differs in that they do not specifically teach housing “mini crackers”. However, since Cindy discloses cheese slices that have similar shapes to “mini crackers” (flat and square), it would have been obvious to one of ordinary skill in the art to place any food items of similar shapes based on product choice. In any case, Mangino is relied on to teach known snack kits (see Abstract) formed by a tray having at least a 
Claims 11-14, and 16 are rejected for reasons similar to Claims 4-7 and 9, respectively. 

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination as applied in Claim 1 or Claim 10, further in view of Vue et al. (US D752,924).
Regarding Claims 8 and 15, the combination is silent to wherein the receptacle includes a step-up to provide rigidity to the tray. Though it can be construed that Cindy discloses a “step-up” along the rim  of the container (see image on page 4 where there is a structural element along the rim of the container below the flange), Vue is relied on to teach a snack kit tray provided by the same brand SARGENTO™. In Figs. 1, 4 and 5 of Vue, a “step-up” is clearly seen around the tray directly below the flange. It is well known to provide ridges, bends, or corrugations in plastic containers to provide rigidity for the container as a whole. Therefore, since Vue is directed to similar tray packages, to provide a step up as seen in Vue would have been obvious to one of ordinary skill in the art to provide structural rigidity to the container. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792